OPINION — AG — ** PATIENTS — BILLING — UNIVERSITY HOSPITALS ** IT IS THE POLICY OF THE UNIVERSITY HOSPITALS THAT UPON THE ADMISSION OF A PATIENT, TO ACCEPT ANY MONEY THAT HE MAY HAVE ON HIS PERSON. THIS MONEY IS PLACED IN THE PATIENT'S INDIVIDUAL TRUST FUND ACCOUNT. DISBURSEMENT ARE MADE UPON THE PATIENT'S ORDER WITH THE FULL AMOUNT BEING REFUNDED AT THE TIME OF HIS DISCHARGE FROM THE HOSPITAL. WE WOULD LIKE AN OPINION AS TO THE PROPER DISPOSITION OF ANY MONEY THAT A PATIENT MAY HAVE IN HIS ACCOUNT AT DEATH ? — IS IS RECOMMENDED TO SEE IF THE ESTATE IS BEING PROBATED AND RETURNED TO THE ESTATE. (PATIENT, FUNDS, PERSONAL FUNDS, MONEY, STATE AGENCY) CITE: 84 O.S. 213 [84-213] (FRED HANSEN)